Exhibit FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1100 john.mills@icrinc.com Cutera Reports Third Quarter 2009 Results BRISBANE, Calif., November 2, 2009 Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other light-based aesthetic systems for practitioners worldwide, today reported financial results for the third quarter ended September 30, 2009. Financial Highlights for the third quarter of 2009 include: · Revenue increased by 4% to $12.2 million, compared to $11.7 million in the second quarter of 2009. · Gross margin improved to 60%, compared to 56% in the second quarter of 2009. · Cash from operations was approximately breakeven. · Net loss was $13.5 million, or $1.01 per diluted share, which included a $12.3 million, or $0.92 per diluted share, non-cash tax charge, to establish a valuation allowance against our U.S. deferred tax assets. Kevin Connors, President and CEO of Cutera, stated, “We experienced an improvement in our third quarter 2009 revenue. It is important to note that, in our industry, traditionally the third quarter is seasonally softer than the second quarter.
